Citation Nr: 0102940	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from November 1990 
to August 1991 and had active duty for training from February 
1992 to July 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  


FINDINGS OF FACT

1.  Service-connection has been established for the following 
disorders: anxiety neurosis, rated 50 disabling; residuals of 
a lumbar spine injury with degenerative joint disease, rated 
40 percent disabling; residuals of a septorrhinoplasty, rated 
10 percent disabling; and osteoporosis with joint 
manifestations, rated 10 percent disabling.  

2.  The appellant has a twelfth grade education, has work 
experience as a correctional officer, and last worked full-
time in November 1997.  

3.  The appellant's service-connected disabilities are 
incapacitating to a point that they prevent her from securing 
or following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that her service-connected disabilities 
prevent her from working.  She is service connected for 
anxiety neurosis, rated 50 disabling; residuals of a lumbar 
spine injury with degenerative joint disease, rated 40 
percent disabling; residuals of a septorrhinoplasty, rated 
10 percent disabling; and osteoporosis with joint 
manifestations, rated 10 percent disabling.  She has a 
combined disability rating of 80 percent.  

Total disability ratings for compensation may be assigned a 
veteran where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one is ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to discuss whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  The 
Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c).  In a 
pertinent precedent decision, VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).  

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.  

On a VA Form 21-8940, dated in December 1997, the appellant 
indicated that she had work experience as a correctional 
officer and had a twelfth grade education.  

Employment information was received in an April 1998 
statement from the New River Correctional Institute that 
indicated the appellant had been employed by the Florida 
Department of Corrections as a correctional officer from 
December 21, 1992, to November 25, 1997, before resigning, 
following her return from extended medical leave, because she 
was physically unable to perform the duties of a correctional 
officer, which involved maintaining the care and custody of 
inmates and were varied to include walking, standing, 
bending, stooping, reaching, an ability to handle firearms, 
an ability to direct activities of inmates, dealing with 
individuals and critical situations in an effective manner, 
operating a motor vehicle, an ability to work under dangerous 
and stressful conditions, searching inmates for contraband, 
and an ability to supervise inmates and observe for signs of 
disorder or tension and handle properly if they occurred.  

The appellant underwent VA orthopedic, psychiatric, nose, and 
spine examinations in July 1998.  She indicated at the 
orthopedic examination that since receiving an anthrax shot 
during the Persian Gulf War she had experienced persistent 
problems with both her right and left knees, which were 
becoming progressively worse, and had right hip pain that 
radiated from her buttock down the anterior part of her 
thigh.  She indicated that to assist with ambulation she used 
a cane and had also utilized a scooter and a wheelchair for 
at least the past year.  Range of motion in each knee was 
from 0 to 140 degrees, with some medial joint line tenderness 
bilaterally.  She was stable to varus and valgus stress 
bilaterally, had negative Lachman's and McMurray's tests 
bilaterally, and had negative posterior and anterior drawer 
signs bilaterally.  She appeared to be quite hesitant during 
the exam, and the examiner noted that it was difficult to get 
her to relax and to get full effort with flexion and 
extension of the knee. She appeared to have 4/4 strength with 
quad and hamstring strength.  Hip range of motion was full 
and equal bilaterally.  She was quite tender over the gluteus 
insertion on the right.  Straight leg raising was positive 
bilaterally, right worse than left.  There was no swelling or 
erythema in the knees.  She was neurovascularly intact 
distally and was able to hold both the right and left leg out 
straight without irritability to the hip.  X-rays from 1996 
showed some early medial compartment narrowing of both the 
right and left knee and possibly some early degenerative 
joint disease of the right hip.  The assessment was that 
there was no orthopedic basis for the appellant's symptoms of 
weakness and inability to walk.  The examiner opined that 
some of the appellant's symptoms were coming from her L-
spine, and that she might also have some type of 
rheumatologic disorder.  

At the July 1998 VA psychiatric examination. the appellant 
reported chronic symptoms of insomnia (three to four hours a 
night with hypnotic medication), increasing startle response, 
chronically anxious and mildly depressed mood, and 
sensitivity to loud noises since entering service in 1991.  
She also decsribed repetitive nightmares (weekly) of an 
incident during the Gulf War in which a SCUD missile exploded 
over her head, raining debris from the missile down on her 
and causing her to think she was being gassed and to panic, 
thinking she was going to die.  She stated that she was often 
hypervigilant for airplanes during waking hours, causing her 
to search the air, and that she had experienced social 
withdrawal over the last one and a half years.  She indicated 
that many of these symptoms were manifested while she worked 
as a correctional officer, causing her occasional dysfunction  
(e.g., she would crawl under a desk when a fire alarm was 
sounded instead of assisting inmates), and that they had 
become worse since finding out 18 months ago that she was 
incapacitated physically due to falls and joint disorders.  
She denied a history of neurovegetative symptoms other than 
sleep disorder, excess worry, panic, symptoms of mania, 
feelings of hopelessness, or paranoid ideation.  She reported 
that she had lived by herself for seven years after a 
previous four year marriage, the divorce of which she 
attributed to her above symptoms.  Mental status evaluation 
revealed the following findings regarding the appellant: she 
had normal dress and hygiene; she was mildly psychomotor 
agitated but cooperative; she reported a predominantly 
anxious and depressed mood on most days for most of the day; 
she demonstrated a constricted range of affect and logical 
and goal-oriented thought process without evidence of 
looseness of association or flight of ideas; she denied 
suicidal or homicidal ideation and auditory or visual 
hallucinations; she had no evidence of delusional thinking; 
she had fair to good insight and judgment; she was alert with 
orientation to person, place, time, and situation; and her 
immediate, recent, and long-term memory was grossly intact, 
as was her ability to attend, concentrate, abstract, 
comprehend, and use language.  The diagnoses were 
posttraumatic stress disorder and dysthymia.  Her Global 
Assessment of Functioning (GAF) was considered to be 60.  The 
examiner stated that the appellant's traumatic experience 
during combat and her subsequent reliving of the experience 
on a regular basis, combined with other symptoms of 
hypervigilance, increased nervousness, and startle response, 
social withdrawal, and impaired sleep, was consistent with 
posttraumatic stress disorder.  The examiner further opined 
that the fact that the appellant had worked for five years 
while experiencing her symptoms suggested that she was only 
partially impaired by those symptoms, although it was 
reported that they had become worse since her loss of 
employment.  

At the July 1998 nose examination, the appellant complained 
of nasal congestion, constant clear rhinorrhea, and 
occasional nasal pressure.  She denied purulent rhinorrhea, 
crusting or decreased sense of smell, and indicated that she 
was currently using Vancenase Nasal Spray, which appeared to 
help the rhinorrhea but did little for the nasal congestion.  
She denied any dyspnea at rest or on exertion, or purulent 
discharge, but stated that copious clear rhinorrhea was a 
daily problem.  Examination of the appellant's nose revealed 
collapse of the left ala and polyps involving the left nasal 
cavity, which completely obstructed it.  Polyps involving the 
right nasal cavity caused approximately 50 percent 
obstruction.  No purulence was noted in either cavity, 
although there was minor crusting within the right nasal 
cavity.  The septum was fairly straight without evidence of 
blood in either nasal cavity.  Palpation of the face in the 
region of the frontal and maxillary sinuses revealed no 
tenderness.  Examination of the oral cavity revealed fair 
dentition with cobblestoning of the mucosa on the posterior 
pharyngeal wall.  The assessment was allergic rhinitis and 
nasal polyposis that caused nasal congestion and near 
constant rhinorrhea, and the examiner opined that the 
appellant was somewhat limited, in that she was unable to 
breathe through her nose; had to constantly blow her nose, 
and had nasal speech, but did not have much difficulty with 
sinus infection.  

At the July 1998 spine examination, the appellant's chief 
complaints were low back pain and bilateral knee pain.  She 
stated that a tent had fallen on her during Desert Storm, 
causing severe low back pain that was treated symptomatically 
at the time with only mild improvement, and that she 
experienced the onset of back pain and bilateral lower 
extremity pain, as well as joint pain, following an anthrax 
immunization during service.  She described episodic loss of 
sensation in her lower extremities since Desert Storm that 
was accompanied by occasional falls, and gradually increasing 
low back pain.  She indicated that her knee pain was worse 
than her back pain, which necessitated the use of a 
wheelchair for ambulation.  She stated that she had recently 
had to retire from her position in a correctional institution 
because of the inability to perform her duties.  General 
physical examination was considered normal with the exception 
of the appellant appearing older than her stated age.  She 
was able to ambulate but any particular movement appeared to 
be painful.  Motor examination revealed normal strength in 
all muscle groups with no evidence of atrophy, drift, or 
fasciculation.  There was an occasional giveaway weakness 
secondary to pain, but, with persistence, she demonstrated 
normal motor function.  Sensory examination was intact except 
for occasional patchy areas that did not conform to any 
specific dermatomal distribution.  Deep tendon reflexes were 
normal, and Babinski's were absent bilaterally.  Range of 
motion was difficult due to severe pain and poor effort.  She 
was essentially unable to cooperate with examination of 
flexion, extension, or left and right lateral bending at the 
hip because of severe back pain.  X-rays brought by the 
appellant demonstrated no significant abnormality of 
alignment, and revealed that the bones were somewhat 
osteopenic without evidence of fractures and that the neural 
foramina were all widely patent.  The impression was low back 
pain of uncertain etiology.  The examiner opined that the 
appellant's symptoms appeared to be out of proportion with 
any evidence of abnormalities on X-rays and with any 
myofascial syndrome, and that it was unclear to what, if any, 
extent the appellant's low back pain could be related to any 
activity sustained while in the military.  

VA medical records dated between February and August 1998 
show that the appellant had pain and weakness of both legs, 
of undetermined etiology, and had attempted to use a walker 
to assist with ambulation but had fallen several times.  She 
also complained of trouble sleeping and depression.  

A VA physician indicated in an October 1999 medical statement 
that the appellant had not worked for some time due to 
symptoms that were felt to be due to Persian Gulf military 
service and had not been denied for an electric scooter, 
ramp, and lift for the scooter.  The physician opined that 
the appellant was currently unable to work.  The physician 
reported in a June 2000 medical statement that a large mass 
had been detected in the appellant's right lung and that 
radiologists felt it was highly suspicious for cancer.  

After careful and thorough evaluation of the evidence, the 
Board finds that there appears to be an approximate balance 
between the positive and negative evidence with regard to the 
appellant's claim of unemployability due to her service-
connected disabilities, particularly those involving her 
lumbar spine and mental condition.  Evidence in the claims 
file indicates that her low back problems requires her to use 
a wheelchair and a scooter to help her get around and that 
her anxiety neurosis, with a GAF of 60, presents moderate 
difficulty with social and industrial functioning.  A VA 
physician has reported that she is unable to work.  Her 
former employer indicated that she was forced to resign her 
job as a correctional officer because her disabilities 
prevented her from performing the physical and mental tasks 
involved with the job.  Because a veteran is accorded benefit 
of the doubt under the provisions of 38 U.S.C.A. § 5107(b) 
when the evidence is in equipoise, the Board concludes that 
the appellant is entitled to a total disability evaluation 
based on individual unemployability due to his service-
connected disabilities.  


ORDER

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

